WOLF, Judge.
Myrick appeals from a judgment and sentence for possession of crack cocaine with intent to sell. Appellant entered a plea of nolo contendere, expressly reserving his right to appeal the trial court’s order denying his motion to suppress evidence discovered during a search of appellant’s person. We find the search of the appellant to he invalid and reverse.
Myrick was searched after he knocked on the door of a motel room which was being searched by the police pursuant to a warrant. At the time of the search, the police had no evidence which connected appellant with the contents or occupants of the room.
We find that the facts of this case are indistinguishable from Knight v. State, 566 So.2d 8 (Fla. 1st DCA 1990) and, therefore, reverse and remand with directions to suppress the evidence.
ZEHMER, J., concurs.
BOOTH, J., dissents with opinion.